 
PROCEEDS INTEREST AGREEMENT


This PROCEEDS INTEREST AGREEMENT (this "Agreement") is entered into as of May
13, 2013 (the “Effective Date”) by and between Solid Solar Energy, Inc., a
Nevada corporation (“Solid”), Finishing Touches Home Goods Inc., a Nevada
company (“Parent”), and IP Acquisition Sub I, Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Company”).  Solid and Company are
individually referred to herein from time to time as a “Party” and are
collectively referred to herein from time to time as the “Parties.”  Except as
otherwise noted, capitalized terms shall have such meanings as set forth in this
Agreement or as indicated in Section 1.
 
RECITALS:
 
WHEREAS the Company, Parent and Solid entered into that certain Patent Purchase
Agreement dated May 13, 2013 pursuant to which Solid sold, transferred and
assigned all of its right, title and interest in the Purchased Patents to
Company in exchange for the consideration set forth in the Patent Purchase
Agreement and this Agreement; and
 
WHEREAS, the Parties wish to enter into this Agreement in order to set forth the
terms and conditions applicable to the payment to Solid of the Proceeds Interest
from the Enforcement Activities.
 
NOW, THEREFORE, in consideration of the foregoing, the covenants contained
herein, and other good and valuable considerations, the receipt, adequacy, and
total sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
AGREEMENT:
 
SECTION 1
 
CERTAIN DEFINITIONS
 
In addition to other terms defined in this Agreement, the following terms have
the meaning indicated when used herein:
 
1.1           “Additional Patents” means patents and patent applications
acquired by the Company from persons or entities other than Solid.
 
1.2           “Affiliate” means, with respect to any specified Person, any other
Person that directly or indirectly through one or more intermediaries, owns,
controls, is owned by, is controlled by or is under common control or ownership
with, such specified Person.  “Person” means an association, corporation, an
individual, a partnership, a limited liability company, a trust or any other
entity or organization.
 
1.3           “Distribution Date” means ten (10) business days after receipt of
Gross Proceeds by the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           “Enforcement Activity and Enforcement Activities” means: (a) any
litigation, arbitration, mediation, judicial or administrative hearing, legal or
equitable cause of action or such other similar proceedings that Company or any
Affiliate of the Company may initiate, prosecute and conclude or threaten to
initiate against any individual or entity for infringement of the Purchased
Patents; or (b) any action taken by Company or any Affiliate of the Company
necessary or reasonably required to secure licensing agreements with individuals
or entities for the Purchased Patents.
 
1.5           “Purchased Patents” means (a) the patents and patent applications
identified in Exhibit A of the Patent Purchase Agreement (“Patents”) and the
inventions disclosed therein, (b) all reissues, divisionals, continuations,
continuations-in-part, extensions, renewals, reexaminations and foreign
counterparts thereof, and all other patents, patent applications, certificates
of invention and other governmental grants resulting from the Patents, (c) all
patents and applications which claim priority to or have common disclosure or
common priority with any such patents or patent applications (for the avoidance
of doubt, patents which include partial commonalities such as figures or patents
whose features of the inventions are different from those of Purchased Patents
are excluded), and (d) all rights corresponding to any of the foregoing
throughout the world (including the right to claim the priority date of any of
such patents and patent applications and the right to sue for and recover
damages for any past, present or future infringement of such patents and patent
applications); in each case, regardless of whether in existence prior to, as of
or after the Effective Date.
 
1.6           “Proceeds Interest” means the percentage of Net Proceeds payable
to Solid as set forth in Exhibit A attached hereto.
 
1.7           “Company Licensing Proceeds Interest” means the percentage of Net
Proceeds payable to Company pursuant to the percentages set forth in Exhibit A
attached hereto.
 
1.8           “Gross Proceeds” means any income, proceeds or revenues, including
non-cash consideration, arising out of or related to the Enforcement Activities
including, without limitation, income, proceeds or revenues from: (a) licensing
fees or any other form of compensation paid to Company as a result of any
agreements entered into with any parties to license any or all of the Purchased
Patents; (b) awards, judgments or settlements against any individual or entities
as a result of any patent infringement litigation prosecuted by Company; or (c)
any Sale Transaction.
 
1.9           “Management Group” means the manager(s) of Company, whose initial
managers are Cameron Gray and Mark Fisher.
 
1.10           "Net Proceeds" means the Gross Proceeds LESS: (a) any contingency
fee awards, hourly or contract rates, commissions, brokerage commissions, costs,
expenses, bonuses, compensation, payments, reimbursements or any other sums
(including, but not limited to, expert witness fees, deposition expenses, trial
costs, document management charges or other similar fees, expenses or charges)
paid by Company to its legal counsel, outside contractors, experts, specialists,
advisors, representatives or agents in connection with the Enforcement
Activities; and (b) any legal fees, costs, insurance premiums, payments,
expenses or any other sums arising out of or related to defending Company (or
its officers, directors, members, principals, investors, agents, employees,
representatives or legal counsel) from any and all causes of action brought by
any party which Company has initiated or prosecuted (or threatened to initiate
and prosecute) an Enforcement Action.
 
 
2

--------------------------------------------------------------------------------

 
 
1.11           “Patent Purchase Agreement” means that certain Patent Purchase
Agreement, dated May 13, 2013, by and between Solid and Company.
 
1.12           “Sale Transaction” means an event where the Company, in good
faith and at arm’s length, sells, transfers, assigns or otherwise disposes of
one or more of the Purchased Patents to any Person other than an Affiliate of
the Company.
 
SECTION 2

 
CREATION, GRANT AND PAYMENT OF THE NET PROCEEDS
 
Section 2.1.                      Creation of Solid Proceeds Interests.  Company
and its Affiliates hereby create, grant, sell, transfer, convey, and assign unto
Solid a Proceeds Interest in accordance with the terms of this Agreement.  All
amounts due to Solid in respect of the Proceeds Interest shall: (a) be paid as
provided in this Agreement; and (b) be paid by wire transfer or check.
 
Section 2.2.                      Term; Termination.  This Agreement shall
commence on the Effective Date and shall terminate upon the later of: (a) the
final Distribution Date after completion of the Enforcement Activities; (b) or
the Distribution Date associated with the consummation of a Sale Transaction
which results in the Company and any Affiliate of the Company no longer owning
any interest in the Purchased Patents.
 
Section 2.3.                      Distributions.  Distribution of the Proceeds
Interest shall be made from time to time on each Distribution Date.
 
Section 2.4.                      Receipt of Gross Proceeds.  For all purposes
of this Agreement, Gross Proceeds shall be deemed to have been received by the
Company on the date of the actual receipt of funds into the Company’s bank
account from a third-party against which an Enforcement Activity was brought or
to which one or more of the Patents in the Purchased Patents was transferred as
part of a Sale Transaction.
 
Section 2.5.                      Required Reports.  Within ten (10) days of
each Distribution Date, Company shall deliver to Solid a report showing in
reasonable detail the calculation and the amount of the Proceeds Interest made
on such Distribution Date.  A settlement statement generated by legal counsel
showing gross settlement, minus expenses and attorney fees shall be considered
sufficient reporting under this Agreement.
 
Section 2.6.                      Sale of Assets.  Should the Company decide to
engage in a Sale Transaction where all or a portion of the Purchased Patents is
sold, the proceeds generated from the sale of all or a portion of the Purchased
Patents shall be treated as Gross Proceeds as defined hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.7.                      Allocation of Net Proceeds.  Solid
acknowledges that the Company may acquire Additional Patents from other entities
and that those Additional Patents may or may not be asserted as part of the
Company’s Enforcement Activities.  Solid further acknowledges that as part of
its Enforcement Activities the Company may enter into settlements that cover
these Additional Patents.  In situations where portions of Gross Proceeds relate
to the Additional Patents, the Company and the Management Group will work with
Solid to devise a fair and equitable allocation of the Net Proceeds between the
Company and Solid with respect to any funds that might be due to any third party
from which the Additional Patents are acquired.  Notwithstanding the foregoing,
in situations where portions of the Gross Proceeds relate to Additional Patents,
the allocation of Net Proceeds would be mutually agreed upon by the parties on a
case by case basis.
 
Section 2.8.                      Valuation of Non-Cash Consideration.  Any
valuation of non-cash consideration paid to Company as a result of the
Enforcement Activities or a Sale Transaction shall be made in Company’s
reasonable discretion in accordance with generally accepted accounting
principles related to the valuation of non-cash consideration or non-marketable
securities.  Company shall have the right (in its sole and absolute discretion)
to distribute to Solid an equivalent amount of cash in lieu of any non-cash
consideration.


SECTION 3

 
NO PARTNERSHIP, JOINT VENTURE, AGENCY OR GRANT OF MANAGEMENT OR EQUITY INTERESTS
INTENDED; TAX ISSUES; AUTHORITY
 
Section 3.1.                      No Grant of Authority.  Other than as
expressly set forth in this Agreement, the creation, grant, sale, transfer,
conveyance and assignment of the Proceeds Interest to Solid in accordance with
the terms of this Agreement is not intended, nor shall it be deemed or construed
to: (a) create a partnership, joint venture, agency by and among Solid, Company
or the Management Group: (b) grant to Solid any equity, voting or other legal or
equitable interest in the Purchased Patents or Company; (c) confer upon Solid
any right of management or oversight of the business and operations of Company;
or (d) make Company in any way responsible for the debts, expenses, fees, costs
or losses of Solid.  Other than as expressly set forth in this Agreement, the
Parties disclaim any sharing of liabilities, losses, costs or expenses related
to the transactions contemplated by this Agreement.
 
Section 3.2.                      Acknowledgement.  Solid accepts the Proceeds
Interest with the understanding that it is highly speculative in nature and that
the receipt by Solid of any amounts as a result of any Enforcement Activities,
Sale Transactions, or other activities designed to generate Gross Proceeds is
not guaranteed by Company and/or the Management Group.
 
Section 3.3.                      Tax Issues.  Solid acknowledges and confirms
that Company has not sought and will not seek a ruling from the Internal Revenue
Service with respect to the tax treatment of any distribution of Net
Proceeds.  In addition, each Party acknowledges and confirms that it may be
required to report and pay taxes on its share of allocable Net Proceeds even
though the Management Group may, in its absolute and sole discretion delay the
distribution of such Net Proceeds.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.4.                      Authority.  Each Party individually and
severally represents and warrants to the other Party that: (a) it has all
requisite power and authority to enter into, consummate and perform this
Agreement, and (b) this Agreement is the valid, binding and enforceable
obligation of such Party.
 
SECTION 4

 
OTHER  PROVISIONS
 
Section 4.1.                      Condition Precedent.  It is a condition
precedent to the effectiveness of this Agreement, that the transactions
contemplated by the Patent Purchase Agreement are consummated prior to, or
concurrently with, this Agreement.
 
Section 4.2.                      Notices.  All notices, demands, or requests
provided for or permitted to be given pursuant to this Agreement must be in
writing to be effective and shall become effective either when: (a) personally
delivered to the Party to which such notice, demand, or request is directed; (b)
mailed by registered or certified mail with return receipt requested on the
earlier of the date actually received by the Party to which such is directed or
(whether ever received or not) or three (3) Business Days after the same is
deposited in the United States Mail, addressed to such Party at the address set
forth in the signature page; or (c) if sent via facsimile upon receipt with
proof of confirmed answer back of the date of transmission.
 
Section 4.3.                       THIS AGREEMENT AND THE OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PROVISIONS THEREUNDER Any dispute, controversy or claim arising out of or
relating to this Agreement will be referred to and finally determined by
arbitration in accordance with JAMS International Arbitration Rules.
 
Section 4.4.                      Waiver.  No consent or waiver, express or
implied, by any Party to, or of, any breach or default by the other Party in the
performance by such other Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such other Party of the same or any other obligations
hereunder.  Failure on the part of either Party to complain of any act or
failure to act of the other Party or to declare such other Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by the non-defaulting Party of its rights hereunder.
 
Section 4.5.                      Amendment; Modification.  This Agreement may
be amended or modified from time to time but only by a written instrument
executed by the Parties.  This Agreement may not be amended by oral
statements.  This written Agreement represents the final and complete agreement
of the Parties regarding the subject matter of this Agreement and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral
agreements.  There are no oral or unwritten agreements regarding the subject
matter of this Agreement.
 
Section 4.6.                      Severability.  If any provision of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.7.                      Binding Obligations.  This Agreement and all
rights and obligations herein shall inure to and be binding upon the Parties and
their respective legal representatives, successors and authorized assigns and
assignor shall obtain, at the time of assignment the putative assignees express
written agreement that the assignee will be subject to the same rights and
obligations appurtenant to this Agreement and that the same will be true for any
and all of that assignee’s subsequent successors and assigns (but nothing
contained herein shall be deemed to permit any assignment not otherwise
permitted by any other provisions hereof).
 
Section 4.8.                      Further Assurances.  The Parties agree to
promptly execute such other documents and instruments as are necessary or
reasonably necessary to consummate this Agreement and the transactions
contemplated herein.
 
Section 4.9.                      Assignment.  Any attempted assignment by Solid
of the Proceeds Interest shall not become effective without the prior, written
consent of Company and the Management Group.
 
Section 4.10.                      Counterparts.  Multiple originals of this
Agreement may be executed simultaneously, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
Section 4.11.                      Written Authority.  Except as otherwise
provided herein, whenever the consent or approval of any Party is required or
permitted in this Agreement, such consent or approval must be in writing to be
effective.
 
Section 4.12.                      Restriction on Grant of Liens.  Solid may not
grant any lien or security interest upon the Solid Proceeds Interest without the
prior, written consent of Company and the Management Group.
 
Section 4.13.                      Confidentiality.  The terms and conditions of
this Agreement as well as the existence thereof, is strictly confidential and
(except as otherwise required by law) shall not be disclosed (in whole or in
part) by any Party (including such Party’s agents, representatives, officers,
directors, principals, stockholders, members or legal counsel) without the
prior, written consent of the other Party.
 
Section 4.14.                      Rules of Construction.  It is acknowledged
and confirmed that each Party and its respective legal counsel have reviewed
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement or any subsequent amendments hereto.
 
Section 4.15.                      Rights Under This Agreement.  Nothing in this
Agreement, or in any transaction contemplated hereby, express or implied, shall
give or be construed to give to any individual or entity other than the Parties
any legal or equitable right, remedy, privilege, immunity or claim under this
Agreement or by reason of such transaction, all of the covenants and provisions
of this Agreement being for the sole benefit of the Parties.


[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first noted above.




IP ACQUISITION SUB I, INC.



__________________________
Name: ____________________
Manager


Address:___________________
__________________________
Attention:  _________________
Facsimile:  (___) ___-____




FINISHING TOUCHES HOME GOODS, INC.



__________________________
Name: ____________________
Manager


Address:___________________
__________________________
Attention:  _________________
Facsimile:  (___) ___-____




SOLID SOLAR ENERGY, INC.


__________________________
Name: Ezra Green
Title:______________________


Address:  __________________
__________________________
Attention:  _________________
Facsimile:  (___) ___-____

 
[SIGNATURE PAGE TO THE PROCEEDS INTEREST AGREEMENT]
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PROCEEDS INTEREST

 
Twenty percent (20%) of the Net Proceeds from any Enforcement Activities or Sale
Transaction related to the Purchased Patents.
 

8
 
 